Case 2:19-cv-04691-SVW-SS Document 46 Filed 09/23/20 Page 1 of 2 Page ID #:406




  1
  2
                                                                                     JS-6
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA

 10
       Raul Uriarte-Limon,
 11                                                    Case: 2:19-cv-04691-SVW-SS
                  Plaintiff,
 12                                                    Judgment
          v.
 13
       Albert Castro, in individual and
 14    representative capacity as trustee of the
       Albert Castro Trust, U/A dated
 15    10/10/2018;
       Yeni Palacios; and Does 1-10,
 16
                  Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                   1

       JUDGMENT                                                                2:19-cv-04691-SVW-SS
Case 2:19-cv-04691-SVW-SS Document 46 Filed 09/23/20 Page 2 of 2 Page ID #:407




  1            Following court trial, JUDGMENT is entered in favor of plaintiff Raul Uriarte-
       Limon, and against Defendants Albert Castro and Yeni Palacios in the amount of $4,000
  2
       for statutory damages under the California Unruh Act Civil Rights Act that arise from
  3
       this action.
  4
               Per Plaintiff’s ADA claims, Defendants shall make the following changes
  5
       or modifications, to the extent not already completed, in compliance with the 2010
  6
       Americans with Disabilities Act Standards for Accessible Design at the business
  7
       presently located at or about 699 West Mission Blvd., Pomona, California:
  8            1. Provide a marked and accessible entrance in compliance with relevant 2010
  9                   ADA Standards for Accessible Design.
 10            2. Provide an accessible sales counter in compliance with relevant 2010 ADA
 11                   Standards for Accessible Design.
 12            3. Keep and maintain these features in compliance with the ADA.
 13
 14            Plaintiff is a prevailing party and entitled to recovery of attorney's fees
 15    against Defendants Albert Castro and Yeni Palacios, as allowable by the Unruh Civil

 16    Rights Act and ADA, which shall be determined by noticed motion to the Court filed

 17    no later than 30 days from entry of judgment.

 18
 19    Dated: September 23, 2020          By: _______________________________________
                                          Hon. Stephen V. Wilson
 20                                       United States District Judge
 21
 22    Presented by:
       Christopher A. Seabock, Esq.
 23
       (858) 375-7385
 24    ChrisS@PotterHandy.com
       Attorney for Plaintiff
 25
 26
 27
 28




                                                         2

       JUDGMENT                                                                    2:19-cv-04691-SVW-SS
